Citation Nr: 0335349	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  94-36 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for fractured teeth 
(other than tooth # 8) due to dental trauma (for purposes 
other than outpatient treatment). 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disability with hypertension. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anemia. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder. 

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

6.  Entitlement to an increased rating for residuals of a 
back injury, currently evaluated as 20 percent disabling. 

7.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of the regular aid and attendance of 
another person or at the housebound rate.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter arises from various rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefits sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

During the appellate process, the veteran requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on February 
13, 1997; a transcript of that proceeding is of record.  

On July 30, 2002, the Board rendered two decisions that, 
together, denied the benefits sought on appeal.  The veteran 
appealed those decisions to the United States Court of 
Appeals for Veterans Claims (Court).  A joint motion for 
remand and to vacate the Board's decisions was entered by the 
appellant and the Secretary of Veterans Affairs in March 
2003.  On March 20, 2003, the Court granted the joint motion 
for remand, and vacated the Board's July 30, 2002 decisions.  
The case is again before the Board for further appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), that 
eliminated the well-grounded claim requirements, expanded the 
duty of VA to notify the appellant and representative, and 
enhanced VA's duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and his attorney 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000), 
which appeared to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment, was 
recently withdrawn by the VA General Counsel in VAOPGCPREC 7-
2003 (Nov. 19, 2003).  In the recent opinion, the General 
Counsel appears to have held that 38 C.F.R. § 3.159 provides 
authority to apply the VCAA to all claims that were pending 
before VA as of November 9, 2000.  Precedent opinions of the 
chief legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
assumes that the VCAA applies to the claims or appeals 
pending on the date of enactment of the VCAA.

This matter obviously arises from various claims filed prior 
to the effective date of the VCAA, and the parties have 
concluded that the claimant and his attorney have not been 
properly notified of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefits Administration.  Nor have the parties been 
properly informed how the VCAA was satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  VA must notify the appellant 
and his attorney of evidence and information necessary to 
substantiate his claims, and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Although the veteran indicated through his attorney in 
September 2003 that he had no additional evidence or argument 
to submit, the parties concluded before the Court that the 
Board had neglected to insure that the various VCAA 
requirements and responsibilities had been met and the 
parties have not waived further application of the VCAA to 
the matters at issue.  Accordingly, this case is REMANDED for 
action as follows:

1.  The originating agency must review 
the claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular are the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio, 16 
Vet. App. at 187.  

2.  Any other action required to comply 
with the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations should be 
accomplished.  

3.  Once the foregoing has been 
accomplished, the claims should be 
readjudicated.  If any of the benefits 
sought on appeal is not granted, both the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the veteran due process 
of law.  No inference should be drawn regarding the final 
disposition of the claims.  The veteran need take no action 
unless so informed.  He also has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



                       
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




